Title: To Thomas Jefferson from George Gilmer, 26 January 1793
From: Gilmer, George
To: Jefferson, Thomas



My Dear Sir
26 Jany 1793 Pen Park

As your return to Monticello shortly is determined on discover my nerves begin to vibrate with more vigor and can declare to you that they have not had their tone stimulated by any auxilliary for some time, having prior to the new year totally abandoned one atom of the Brownonian stimulant power and have been uniform in an innocent simple regimen though increased in fibres not equally so in strength; our illuminations in Charlottesville were not designd for the news of the Armies retreating Brunswick we expected would have been Burgoined, the conflagration in town was large for the little City but will soon grow up again. Our winter has appeard a spring a few days past a small sprinkle of snow which soon disappeard heavenly weather after it that our old feild will smile spring on your return. Your Grand daughter has become robust and appears too abound in health. A report prevails that a body of french have gon to Ireland. Will they know at what point to stand, or are for obliterating monarchs? With the best affections of Cousin Lucy & the Park, your friend

Geo Gilmer

